Order unanimously affirmed without costs. Memorandum: We agree with Special Term’s denial of the application of the Downtown Committee to intervene in this action. The Downtown Committee is not a necessary party and it will not be bound by the judgment herein. The Committee seeks to duplicate the city’s representation in this lawsuit as evidenced by its proposed answer, which merely reasserts all the same positions advanced by the city. (Appeal from order of Supreme Court, Onondaga County, Murphy, J. — summary judgment.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.